Citation Nr: 0311820	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) on a direct basis.

3.  Entitlement to service connection for a psychiatric 
disability on a direct basis.

4.  Entitlement to service connection for a psychiatric 
disability, other than memory loss and concentration 
problems, as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for an upper 
respiratory infection (URI) (claimed as flu-like symptoms) on 
a direct basis.

7.  Entitlement to service connection for URI (claimed as 
flu-like symptoms) as a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to an increased rating for postoperative 
resection of the left clavicle, currently evaluated as 10 
percent disabling.

(The issues of entitlement to service connection for allergic 
rhinitis on a direct basis, service connection for a 
disability manifested by loss of sexual drive, service 
connection for hair loss on a direct basis, service 
connection for hair loss as a chronic disability resulting 
from an undiagnosed illness, service connection for IBS as a 
chronic disability resulting from an undiagnosed illness, 
service connection for prostatitis on a direct basis, and 
service connection for prostatitis as a chronic disability 
resulting from an undiagnosed illness, will be the subjects 
of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1974, from February 1976 to February 1980, and from January 
to November 1991.  

This matter comes before the Board on appeal from an October 
1998 rating decision by the RO.  In November 2000, the Board, 
in part, remanded the case for additional development.

The Board notes that, the issue of entitlement to service 
connection for a psychiatric disability as a chronic 
disability resulting from an undiagnosed illness was 
developed for appellate review following the October 1998 
rating decision.  The Board, however, has re-characterized 
that issue by excluding the specific psychiatric symptoms of 
memory loss and concentration problems when considering that 
claim.  The Board has done so given its decision below to 
grant service connection for those symptoms - memory loss and 
concentration problems - as residuals of a head injury.  
Consequently, the reference to psychiatric disability in the 
decision below does not contemplate disability manifested by 
memory loss or concentration problems.

The Board is undertaking additional development on the issues 
of entitlement to service connection for allergic rhinitis on 
a direct basis, service connection for a disability 
manifested by loss of sexual drive, service connection for 
hair loss on a direct basis, service connection for hair loss 
as a chronic disability resulting from an undiagnosed 
illness, service connection for IBS as a chronic disability 
resulting from an undiagnosed illness, service connection for 
prostatitis on a direct basis, and service connection for 
prostatitis as a chronic disability resulting from an 
undiagnosed illness.  The additional development is 
undertaken pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the evidentiary development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
from the veteran, the Board will prepare a separate decision 
addressing these issues.




FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The veteran has memory loss and concentration problems 
that likely resulted from head trauma during his military 
service.

3.  The veteran does not currently have a diagnosis of IBS, a 
psychiatric disability, or an URI.

4.  The veteran's symptomatology related to allergic rhinitis 
has been attributed to a known clinical diagnosis of allergic 
rhinitis.

5.  The veteran exhibits no signs or symptoms of a 
psychiatric disability that can be attributed to an 
undiagnosed illness or a chronic multi-symptom illness.  

6.  The veteran exhibits no signs or symptoms of an URI 
(claimed as flu-like symptoms) that can be attributed to an 
undiagnosed illness or a chronic multi-symptom illness.  

7.  The veteran's service-connected postoperative resection 
of the left clavicle causes some limitation of motion, but is 
not productive of ankylosis, functional loss equating to 
limitation of motion of the arm to the shoulder level, 
impairment or deformity of the humerus, dislocation at the 
scapulohumeral joint, dislocation of the clavicle or scapula, 
or nonunion of the clavicle or scapula with loose movement.


CONCLUSIONS OF LAW

1.  The veteran has memory loss and concentration problems 
that are the result of injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The veteran does not have IBS, a psychiatric disability, 
or an URI (claimed as flu-like symptoms) that is the result 
of disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  The veteran does not experience sign or symptom of 
allergic rhinitis, psychiatric disability, or URI (claimed as 
flu-like symptoms) that is the result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2002).

4.  An increased rating for service-connected postoperative 
resection of the left clavicle is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.27, 4.40, 
4.45, 4.59, 4.71a (Diagnostic Codes 5201, 5203) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Direct Basis Claims 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002) (a psychosis may 
be presumed to have been incurred in or aggravated by service 
if manifested to a compensable degree within a year of 
separation from service).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

1. Residuals of Head Injury

The veteran claims that he sustained a head injury during 
service in March 1977 and continues to suffer from residuals 
of such injury including memory loss and concentration 
problems.  For the reasons that follow, the Board finds that 
service connection for memory loss and concentration problems 
as residuals of a head injury is warranted.

The veteran's service medical records show that, in 
February 1971, he experienced head trauma.  In March 1977, 
the assessment was head trauma.  It was noted that he had had 
a subconjunctival hemorrhage but that the condition was 
resolving.

When examined in May 1998 for a private neurological 
consultation, the veteran specifically reported that, in the 
1970's, he had sustained significant head trauma associated 
with a bullet wound to the head.  The impression was that the 
veteran now had certain symptoms, including cognitive 
difficulties.  The physician further opined that the etiology 
was unclear.  

Pursuant to the Board's November 2000 Remand, a VA cranial 
nerves examination was conducted in April 2001.  At the 
examination, the veteran gave a detailed history of his head 
injuries including his subconjunctival hemorrhage in 1977.  
The veteran reported that, although following the major head 
trauma in 1977 he had had initial memory difficulties, such 
difficulties had resolved.  The veteran noted that, after the 
Gulf War, he began to notice difficulty with his memory and 
concentration.  The examiner opined that the etiology of the 
veteran's memory difficulties and the concentration 
difficulties was unclear.  The examiner further opined that, 
while the residuals of head injury, such as memory 
difficulties and concentration could in some instances appear 
many years after the event, in the case of this veteran, 
these symptoms may also represent undiagnosed illness related 
to the Gulf War.  

Based on a review of the record, the Board concludes that a 
grant of service connection is warranted for memory loss and 
concentration problems as residuals of a head injury.  Simply 
put, the Board finds that, although the veteran's service 
medical records do not mention that the veteran had memory 
loss or concentration problems, it does reflect a head injury 
as well as head trauma.  The record also contains an April 
2001 VA examiner's opinion that the veteran's memory loss and 
concentrations are likely due to head trauma sustained during 
service, and possibly from the Gulf War service as well.  
Significantly, the record does not contain a contradictory 
medical opinion.

Having found that the veteran sustained a head injury and 
head trauma in service, that he now has memory loss and 
concentration problems, and that such symptoms have been 
determined to be residuals of head trauma sustained in 
service, the Board concludes that service connection for 
memory loss and concentration problems as residuals of a head 
injury is warranted.  Therefore, the benefit sought on appeal 
is granted.  

2.  Psychiatric Disability, IBS, & URI

In this case, the veteran claims that a psychiatric 
disability, IBS, and an URI (claimed as flu-like symptoms) 
had their onset during service.  For the reasons that follow, 
the Board finds that service connection for a psychiatric 
disability on a direct basis, service connection for IBS on a 
direct basis, and service connection for an URI on a direct 
basis is not warranted.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced symptoms in service and continues to 
have them, the medical evidence does not show that the 
veteran currently has any diagnosed malady underlying his 
complaints of symptomatology associated with a psychiatric 
disability, IBS, or an URI.  None of the clinical assessments 
of record includes a diagnosis of IBS, a psychiatric 
disability, or an URI.  The record does contain an October 
1996 private treatment report reflecting an assessment of an 
URI after the veteran was treated for complaints of mild flu 
symptoms; however, the Board notes that such assessment is 
not a medical diagnosis of a current disability.  In fact, 
the remaining post-service private evaluation reports, VA 
examination reports, and VA treatment reports do not contain 
a diagnosis of IBS, a psychiatric disability, or an URI.  

VA examiners agree that the veteran does not suffer from IBS, 
a psychiatric disability, or an URI, as evidenced by VA 
examination reports in April 2001.  For example, an April 
2001 VA examiner opined that the veteran did not have a 
diagnosis of IBS.  In May 1998, a private physician found 
that the veteran had memory difficulties but did not provide 
a psychiatric diagnosis.  Such a conclusion was later 
confirmed by an April 2001 VA examiner who also determined 
that the veteran had memory problems but that there was no 
evidence of a major mental disability.  (Such a determination 
is consistent with the finding that memory problems were due 
to head injury, not an underlying psychiatric diagnosis.)  
Similarly, in April 2001, a VA examiner determined that the 
veteran had a normal respiratory examination which indicates 
that the veteran did not have an URI.  Consequently, absent a 
current diagnosis of IBS, psychiatric disability, or an URI, 
service connection is not warranted.

The Board has taken into consideration the veteran's numerous 
written statements regarding his opinion that he has IBS, 
psychiatric disability, or an URI because of his military 
service, but he does not have current disability by medical 
diagnosis.  In short, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

B.  Undiagnosed Illness Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a).  
The statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (Dec. 27, 2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001 interim final rule, provides that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(November 9, 2001).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This section also provides that 
disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was awarded the Southwest Asia 
Service Medal.  Based on this evidence and for purposes of 
analysis under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2002), the Board finds that the veteran is a 
"Persian Gulf veteran."

In numerous written statements, the veteran complained of 
having had numerous symptoms since his return from active 
duty in the Southwest Asia theater during the Persian Gulf 
War, and that since his return he now suffers from symptoms 
akin to those caused by allergic rhinitis, a psychiatric 
disability, and an URI (claimed as flu-like symptoms), all as 
a chronic disability resulting from an undiagnosed illness.

1.  Allergic Rhinitis 

Turning to the issue of whether service connection for 
allergic rhinitis is warranted because such disability is due 
to an undiagnosed illness, the Board finds that it is not.  
Simply put, the record contains a known clinical diagnosis.  
As noted above, the veteran's symptoms with respect to 
allergic rhinitis have been attributed to a known clinical 
diagnosis of allergic rhinitis, as evidenced by an April 2001 
VA examination report.  Furthermore, this diagnosis is not an 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms.  Given that the record contains 
a known clinical diagnosis, this claim does not warrant a 
grant of service connection under 38 U.S.C.A. § 1117, as 
amended.

2.  Psychiatric Disability & URI

Turning to the issues of whether service connection is 
warranted for a psychiatric disability, or an URI claimed as 
due to an undiagnosed illness, the Board finds that it is 
not.  Absent from the evidence of record is any indication 
that the veteran has a psychiatric disability, or an URI, 
except for the veteran's claims for service connection.  In 
fact, when the veteran was examined by VA in April 2001, his 
respiratory system was normal and he did not have any signs 
of psychiatric disability, other than the symptoms of memory 
loss and concentration problems, difficulties for which 
service connection has been granted.  Therefore, given the 
lack of medical evidence showing objective indication of such 
disabilities, the Board does not find that the evidence 
supports an award of service connection under 38 U.S.C.A. 
§ 1117, as amended.

II.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's postoperative resection of the left clavicle 
has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5203) (2002).  (Service connection 
for postoperative resection of the left clavicle has been in 
effect since April 1994.)  Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a 
(Diagnostic Code 5203) (2002).  Malunion of the clavicle or 
scapula is rated 10 percent disabling.  38 C.F.R. § 4.71a 
(Diagnostic Code 5203) (2002).  Nonunion of the clavicle or 
scapula without loose movement is 10 percent disabling.  Id.  
When there is nonunion of the clavicle or scapula with loose 
movement, a 20 percent rating is warranted.  Id.  Dislocation 
of the clavicle or scapula is rated 20 percent disabling.  
Id.  Diagnostic Code 5203 provides further that a rating may 
be assigned based on impairment of function of the contiguous 
joint.

Several other Diagnostic Codes may be applicable to shoulder 
and arm disabilities.  Diagnostic Code 5200 applies where 
there is scapulohumeral articulation ankylosis.  Impairments 
of the arm and shoulder may also be evaluated under the 
provisions of 38 C.F.R. § 4.71a (Diagnostic Code 5201) (2002) 
which rates disability based on limitation of motion of the 
arm.  When limitation of motion of either arm (major or 
minor) is limited to shoulder level, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a (Diagnostic Code 5201) (2002).  
When limitation of motion is restricted to midway between the 
side and the shoulder level, a 20 percent rating is warranted 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Limitation of motion to 25 
degrees from the side is rated 30 percent disabling in the 
minor extremity and 40 percent disabling in the major 
extremity.  Id.

Diagnostic Code 5202 applies to impairment of the humerus.  
38 C.F.R. § 4.71a (Diagnostic Code 5202) (2002).  A 20 
percent rating is assigned for malunion of the humerus with 
moderate deformity or recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder.  Id.  A 20 percent 
rating is assigned for marked deformity due to malunion of 
the humerus on the minor side or for recurrent dislocation of 
the humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  Id.  A 40 
percent rating is assigned for fibrous union, a 50 percent 
rating is assigned for nonunion (false flail joint), and a 70 
percent rating is assigned for loss of the head of the 
humerus (flail shoulder), all on the minor side. Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2002).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

The records show that, at a VA examination of the spine in 
June 1994, the veteran reported that he had had left shoulder 
pain and, in 1991, underwent removal of the outer portion of 
the left clavicle.  He reported that he still did not have 
full range of motion, which interfered with his exercise 
ability.  Examination revealed that the veteran's left 
shoulder lacked the last 20 degrees of hyper-abduction, which 
the examiner noted meant that the left arm could be held 
extended in the forward and backward position and could be 
raised above the horizontal to within 20 degrees of a full 
range of hyper-abduction.  X-rays of the left shoulder 
revealed that the distal end of the left clavicle had been 
surgically removed, and a well corticated fragment of bone 
was seen adjacent to the operative site.  The conclusion was 
that the veteran had disability referable to the left 
shoulder, which was prominent.

Correspondence from a private physician in December 1996 
indicates that the veteran continued to have significant pain 
and decreased loss of motion.  He relied on daily anti-
inflammatory medicine to control left shoulder pain.

At a VA examination of the joints in July 1997, the veteran 
reported that he still had left shoulder pain.  He currently 
worked in a warehouse and was studying computer sciences.  
Examination of the veteran's range of motion of the left 
shoulder revealed 140 degrees of flexion compared to 180 on 
the right side, and 150 degrees of abduction compared to 180 
on the right side.  The veteran had 80 degrees of internal 
rotation and 90 degrees external rotation.  He had 4/5 
strength in shoulder abduction against resistance on the 
left.  X-rays of the left shoulder revealed no significant 
internal change.  The impression was mild loss in range of 
motion in the left shoulder.  Any weakness, fatigue, or 
incoordination was not present during the examination.  The 
examiner noted that any flare-ups may cause decreased range 
of motion but that this could not be quantified unless the 
veteran was examined at that time.

Pursuant to the Board's November 2000 Remand, a VA 
examination was conducted in April 2001.  Examination 
revealed that the veteran could forward flex to 160 degrees, 
and abduct to 110 degrees.  External rotation was 60 degrees, 
internal rotation was 60 degrees.  X-rays of the left 
shoulder revealed that there had been a resection of the 
distal clavicle.  There were some calcified fragments 
remaining between the remaining distal clavicle and acromion.  
The remaining structures of the left shoulder were normal.  
There was no soft tissue calcification.  There were no 
changes since July 1997.  The diagnoses included status-post 
resection of the left distal clavicle.  The examiner noted 
that the examination had been conducted during a period of 
quiescent symptoms, and that during flare-ups of symptoms, 
which would occur with varying frequency, the physical 
findings of the examination could be significantly altered; 
however, quantification of such changes would require an 
examination during a flare-up. 

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected postoperative 
resection of the left clavicle does not warrant an increased 
rating and is appropriately rated as 10 percent under 
Diagnostic Code 5203.  In this regard, the evidence shows 
that the veteran has complained of left shoulder pain.  
Nevertheless, without evidence of nonunion of the left 
clavicle or scapula with loose movement or evidence of 
dislocation of either the left clavicle or scapula, a higher 
rating of 20 percent for the veteran's service-connected left 
shoulder disability cannot be awarded under Diagnostic Code 
5203.  Additionally, there is no evidence of a complete 
dislocation or malunion of the humerus such as required under 
Diagnostic Code 5202 for a higher rating.  

The Board acknowledges that the veteran's range of motion 
reflects some limitation of the veteran's left shoulder 
motion.  Significantly, however, the evidence does not 
reflect that the veteran's left arm is limited in motion to 
the shoulder level.  Consequently, a 20 percent rating for 
the veteran's service-connected left shoulder disability 
cannot be assigned based on limitation of motion of the left 
arm.  38 C.F.R. § 4.71a (Diagnostic Code 5201) (2002).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  Although 
regulations recognize that a part which becomes painful on 
use must be regarded as seriously disabled, 38 C.F.R. § 4.40, 
this provision is qualified by specific rating criteria 
applicable to the case at hand.  The provisions of Diagnostic 
Code 5203 contemplate limitation of motion (in particular, 
nonunion of the clavicle or scapula with or without loose 
movement).  Application of the precepts enunciated in DeLuca, 
supra, requires that problems such as pain on use be 
specifically considered by any examiner charged with 
evaluating the veteran's disability.  In this regard, the 
Board notes that recent VA examination findings clearly 
indicate that the veteran does not experience problems with 
pain until motion reaches a point above the shoulder level.  
Recent medical evaluations have shown no additional evidence 
of weakness, fatigability, or incoordination.  On this point, 
the Board observes that functional loss may be due to 
problems such as pain if supported by adequate pathology and 
objectively confirmed.  38 C.F.R. § 4.40.  Significantly, 
however, medical examination findings do not suggest disuse 
due to pain.  While the veteran no doubt has pain, pain to 
the degree necessary to assign a higher rating has not been 
shown.  The provisions of § 4.40 require that pain be 
considered when assigning a rating under the schedular 
criteria, but only to the extent that there is adequate 
pathology to support such a finding.  Given the minimal 
problems shown on examinations, the Board finds that the pain 
experienced by the veteran does not rise to the level of 
functional debility contemplated by the criteria for the next 
higher rating.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno, 
6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert, 
supra.

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for left shoulder disability 
on account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that service-connected left shoulder 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  In 
the veteran's case, there is no indication that his left 
shoulder disability is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of his symptoms are 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant has required 
frequent hospitalizations for his shoulder, or that there has 
been any significant or regular outpatient treatment for any 
shoulder problem.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's service-connected 
left shoulder disability.  Therefore, the Board concludes 
that a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

III. Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating action of October 1998, statement of 
the case (SOC) issued in February 1999, and supplemental SOC 
issued in August 2002, which informed him of the applicable 
law and regulations.  The record also reflects that the 
veteran was notified by the RO in a May 2002 letter of the 
changes brought about by the VCAA.  The record shows that the 
RO has notified the veteran of the evidence necessary to 
substantiate the claims, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA and private medical 
records identified by the veteran were obtained, and the 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
examinations in February 1994, June 1994, July 1997, and 
April 2001, and VA examiners rendered opinions on the central 
issues in these claims.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.


ORDER

Service connection for memory loss and concentration problems 
as residuals of a head injury is granted.

Service connection for allergic rhinitis as a chronic 
disability resulting from an undiagnosed illness is denied.

Service connection for IBS on a direct basis is denied.

Service connection for a psychiatric disability on a direct 
basis is denied.

Service connection for a psychiatric disability as a chronic 
disability resulting from an undiagnosed illness is denied.

Service connection for an URI (claimed as flu-like symptoms) 
on a direct basis is denied.

Service connection for URI (claimed as flu-like symptoms) as 
a chronic disability resulting from an undiagnosed illness is 
denied.

An increased rating for postoperative resection of the left 
clavicle is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form: 

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

